[Cite as Brady v. Mansfield Correctional Inst., 2011-Ohio-2120.]

                                       Court of Claims of Ohio
                                                                                     The Ohio Judicial Center
                                                                             65 South Front Street, Third Floor
                                                                                        Columbus, OH 43215
                                                                              614.387.9800 or 1.800.824.8263
                                                                                         www.cco.state.oh.us




TIMOTHY A. BRADY

       Plaintiff

       v.

MANSFIELD CORRECTIONAL INSTITUTE, et al.

       Defendants

        Case No. 2010-10971-AD

Deputy Clerk Daniel R. Borchert

MEMORANDUM DECISION




                                          FINDINGS OF FACT
        {¶ 1} 1)       Plaintiff, Timothy A. Brady, filed a complaint against defendant,
Mansfield Correctional Institution. Plaintiff asserts on March 29, 2010, at approximately
7:00 a.m., his vehicle was damaged when an agent of the defendant negligently drove a
state vehicle into his vehicle causing damage.                     The plaintiff seeks damages in the
amount of $2,300.00, the cost to repair his vehicle. Plaintiff submitted the $25.00 filing
fee with his complaint.
        {¶ 2} 2)       On January 25, 2011, the defendant filed a motion to add the Office
of Risk Management as an additional party defendant.
        {¶ 3} 3)       On January 5, 2011, the defendant submitted an investigation report
admitting liability and damages in the amount of $2,331.05. The defendant attached a
full and final release form to its investigation report. The release states in consideration
for $2,331.05 the claim will be settled against the defendant. The plaintiff signed and
dated the form. The defendant stated in pertinent part:
        {¶ 4} “Since the evidence indicates that the Plaintiff suffered the damage to his
car and the Defendant’s agents were negligent in causing that damage, it is the position
of the Defendant that judgment is made in favor of the Plaintiff in the amount of
$2,331.05. This Court should order the Office of Risk Management to pay $2,331.05 to
the Plaintiff and the Ohio Dept. of Rehabilitation and Correction to pay $25 to the
Plaintiff for the filing fee.”
                                  CONCLUSIONS OF LAW
        {¶ 5} 1)      Defendant’s motion is GRANTED and the Office of Risk Management
is added as a defendant.
        {¶ 6} 2)      Negligence by defendant has been proven by a preponderance of the
evidence. Baisden v. Southern Ohio Correctional Facility (1977), 76-0617-AD; Stewart
v. Ohio National Guard (1979), 78-0342-AD.
        {¶ 7} 3)      Plaintiff has suffered damages in the amount of $2,331.05, plus the
$25.00 filing fee, which may be reimbursed as compensable damages pursuant to the
holding in Bailey v. Ohio Department of Rehabilitation and Correction (1990), 62 Ohio
Misc. 2d 19, 587 N.E. 2d 990.




                                 Court of Claims of Ohio
                                                                        The Ohio Judicial Center
                                                                65 South Front Street, Third Floor
                                                                           Columbus, OH 43215
                                                                 614.387.9800 or 1.800.824.8263
                                                                            www.cco.state.oh.us




TIMOTHY A. BRADY

       Plaintiff

       v.

MANSFIELD CORRECTIONAL INSTITUTE, et al.
        Defendants

Case No. 2010-10971-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF ADMINISTRATIVE
DETERMINATION


         Defendant’s motion is GRANTED and the Office of Risk Management is added
as a defendant. All dockets, indices, and the claim file shall reflect that the Office of
Risk Management is added as a party defendant.
         Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of plaintiff in the amount of $2,331.05, to be paid by the Office of Risk Management and
$25.00 to be paid by Mansfield Correctional Institution.        Court costs are assessed
against defendants. The clerk shall serve upon all parties notice of this judgment and
its date of entry upon the journal.




                                           DANIEL R. BORCHERT
                                           Deputy Clerk
Entry cc:

Timothy A. Brady                           Gregory C. Trout, Chief Counsel
2912 Possum Run Road                       Department of Rehabilitation
Mansfield, Ohio 44903                      and Correction
                                           770 West Broad Street
DRB/laa                                    Columbus, Ohio 43222
Filed 2/16/11
Sent to S.C. reporter 4/29/11